% AO 245D_ (Rev. 11/16) Judgment ina Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
vy.
ALEXANDER CABRERA Case Number: CR 16-4052-1-LTS
L] Revocation of Probation USM Number: — 16630-029
HE Revocation of Supervised Release Christopher J Roth
C1] Modification of Supervision Conditions Defendant's Attorney
THE DEFENDANT:
HB admitted guilt to violation(s) as listed below of the term of supervision.
L] was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

 

Violation Number Nature of Violation Violation Ended
la-b, 4a-b Use of Alcohol/Frequenting a Bar 12/22/2019

2 Failure to Notify of Employment Change 01/24/2018

3 Use of a Controlled Substance 11/23/2018

5 New Law Violation 12/22/2019

The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

C1 the defendant was not found in violation of and is discharged as to such violation(s).

CJ The Court did not make a finding regarding violation(s)

 

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments impared by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.

| | ) )

h
|
|

 

 

 

Leonard T. Strand Vy ff
Chief United States District Court Judge Pv. Lf
Name and Title of Judge Signature of Judge/
January 13, 2020 tlislae

 

 

Date of Imposition of Judgment Date
SAO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

Judgment—Page 2

DEFENDANT: ALEXANDER CABRERA
CASE NUMBER: CR 16-4052-1-LTS

O

Om

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 3 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

OD at CT] a.m. Oo p.m. on

CJ as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

LC before 2 p.m. on
LO as notified by the United States Marshal.

 

C1 as notified by the United States Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

with a certified copy of this judgment.

 

of

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
@AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

Judgment—Page 3s
DEFENDANT: ALEXANDER CABRERA
CASE NUMBER: CR 16-4052-1-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

 
